Citation Nr: 1035455	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-14 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to November 
1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for a total rating.  When this case was 
previously before the Board in February 2009, it was remanded for 
additional development of the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its February 2009 remand, the Board directed the RO/AMC to 
contact the Veteran to obtain information concerning his current 
medical providers, obtain Social Security Administration records 
and VA outpatient treatment records dating since August 2008, 
procure the VA vocational rehabilitation folder and schedule the 
Veteran for a VA examination.  While some of these actions were 
accomplished, it does not appear an attempt was made to obtain 
the VA outpatient treatment records.  The Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders of 
the Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The record discloses the Veteran failed to report for the VA 
examination that was scheduled for April 2009.  The supplemental 
statement of the case issued in February 2010 noted this fact and 
denied the claim on the basis of the Veteran's failure to report 
for a VA examination.  He was advised that good cause for that 
failure had not been submitted.  The Veteran submitted a 
statement the following month in which he attributed his failure 
to appear for the VA examination to the fact he had been 
incarcerated.  The Board finds, accordingly, that the Veteran 
should be given the opportunity to report for another VA 
examination.

The Veteran has been granted service connection for a right 
shoulder disability, evaluated as 40 percent disabling; residuals 
of a left knee injury, evaluated as 30 percent disabling; 
residuals of a muscle injury to the right anterior chest, 
evaluated as 20 percent disabling; scar, residual of a chest 
exploration, status post stab wound, evaluated as 10 percent 
disabling; a laceration of the subclavian artery and vein, 
evaluated as noncompensable; and for scar of the right forearm, 
evaluated as noncompensable.  The combined schedular evaluation 
is 70 percent.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO/AMC for action as follows:

1.  The RO/AMC should obtain the VA 
treatment records dating since August 2008 
from the Charleston, South Carolina VA 
Medical Center and associated clinics.

2.  Schedule a VA orthopedic examination to 
determine the severity of the Veteran's 
service-connected right shoulder and left 
knee disabilities, muscle injury to the 
right anterior chest (evaluated as Muscle 
Group II injury) and chest scar residual of 
a chest exploration.  The examiner should 
provide an opinion as to whether these 
disabilities, without regard to age or any 
nonservice-connected disability, render the 
Veteran unable to obtain or retain gainful 
employment.  All necessary tests should be 
performed.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  A rationale for the 
conclusion should be provided.

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration. 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



